Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 1 of 14 PageID #: 1779




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


 UNITED STATES OF AMERICA,                         5:19-CR-50167-07-KES

                    Plaintiff,
                                               ORDER ADOPTING REPORT
       vs.                                     AND RECOMMENDATION AS
                                             MODIFIED AND DENYING MOTION
 JESSE LAMONE STEWART,                               TO SUPPRESS

                    Defendant.


      Defendant, Jesse Lamone Stewart, is charged with conspiracy to

distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846. Docket 88. Stewart filed a motion to suppress the

contents of several cell phones seized under two search warrants issued in

5:19-MJ-145 and 5:20-MJ-74. Docket 255. Stewart alleges that: (1) the

warrants lacked probable cause to seize and search Stewart’s cell phones; (2)

there was investigatory misconduct in the preparation and execution of the

search warrants; (3) the warrants lacked particularity; and (4) the officers who

extracted the contents of the cell phones lacked proper training and

certification. Id. The United States resists Stewart’s motion to suppress. Docket

281. The court referred Stewart’s motions to Magistrate Judge Daneta

Wollmann under 28 U.S.C. § 636(b)(1)(B). After considering the evidence,

Magistrate Judge Wollmann recommended Stewart’s motion to suppress be

denied. Dockets 340. Stewart filed objections to the Report and
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 2 of 14 PageID #: 1780




Recommendation. Docket 352. After a de novo review of the Report and

Recommendation and a review of the record, the court adopts the Report and

Recommendation as modified below and denies Stewart’s motion to suppress.

                               LEGAL STANDARD

      This court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Because motions to

dismiss a superseding indictment are considered dispositive matters, a

magistrate judge’s recommendation regarding such a motion is subject to de

novo review. 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

667, 673 (1980) (holding that dispositive motions under 28 U.S.C. § 636(b)(1)

are subject to de novo review by the district court). In conducting a de novo

review, this court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1); see also United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

                                     FACTS

      A full recitation of the facts can be found in the Report and

Recommendation on Stewart’s first motion to suppress (Docket 135), the

District Court’s order adopting the first Report and Recommendation (Docket

162), the Report and Recommendation on the Stewart’s motions to dismiss the

Superseding Indictment (Docket 334), and this court’s order adopting the

                                        2
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 3 of 14 PageID #: 1781




second Report and Recommendation (Docket 371). The court has conducted a

de novo review of the evidence and incorporates herein the facts as set forth in

Magistrate Judge Wollmann’s Report and Recommendation.

                                 DISCUSSION

      Stewart raises five objections to Magistrate Judge Wollmann’s Report and

Recommendation. 1 Docket 352. Stewart’s objections are as follows:

      (1) The search warrant issued in 5:19-MJ-145 did not establish
      probable cause to search and seize Stewart’s property discovered in
      the EconoLodge hotel room. Stewart also objects to Magistrate Judge
      Wollmann’s finding that the search warrant issued in 5:20-MJ-74
      was supported by probable cause;

      (2) The phone seized from Stewart’s hand at the hotel should be
      suppressed because officers exceeded the scope of the warrant, and
      the good faith exception to the warrant requirement does not apply;

      (3) The search warrant issued in 5:20-MJ-74 is overly broad and
      lacks particularity;

      (4) The search warrant issued in 5:20-MJ-74 was based on false
      statements by South Dakota Division of Criminal Investigation
      Special Agent (SA) BJ George and/or was the product of
      investigatory misconduct; and

      (5) Magistrate Judge Wollmann should have ruled on which phone
      was seized from Stewart’s person at the hotel.

Id. The court will address each objection accordingly.


1 Stewart’s response lists nine objections to Magistrate Judge Wollmann’s
Report and Recommendation. Docket 352. Objections I, VI, and VIII all object
to Magistrate Judge Wollmann’s finding that the search warrant issued in
5:19-MJ-145 established probable cause to search and seize Stewart’s various
cell phones. Id. Objections II and VI also object to Magistrate Judge Wollmann’s
finding that the search warrant issued in 5:20-MJ-74 was supported by
probable cause. Id. Finally, objections II, IV, and V deal with whether there was
investigatory misconduct in the application for the search warrant issued in
5:20-MJ-74. Id. Because many of the objections overlap, the court consolidates
them where appropriate.
                                       3
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 4 of 14 PageID #: 1782




I.    Whether the Search Warrants Issued in 5:19-MJ-145 and 5:20-MJ-74
      Were Legally Sufficient.

      A.    Search Warrant in 5:19-MJ-145

            1.    Probable Cause

      Stewart objects to Magistrate Judge Wollmann’s finding that the search

warrant issued in 5:19-MJ-145 was supported by probable cause. Docket 352

at 1, 5, 7-8. Stewart argues that the warrant did not authorize the search and

seizure of his person or any of his property present in the EconoLodge hotel

room. Id.

      “To be valid under the Fourth Amendment, a search warrant must be

supported by a showing of probable cause.” United States v. Wallace, 550 F.3d

729, 732 (8th Cir. 2008) (quoting United States v. Summage, 481 F.3d 1075,

1077 (8th Cir. 2007)). The defendant seeking suppression bears the burden to

prove, by a preponderance of the evidence, that the search warrant was not

supported by probable cause. See United States v. Beasley, 688 F.3d 523, 530

n.2 (8th Cir. 2012) (noting the burden of proof is generally on the defendant

seeking suppression); United States v. Stevens, 530 F.3d 714, 718 (8th Cir.

2008) (requiring defendant seeking suppression to prove, by a preponderance

of the evidence, that affiant made false statements in the warrant affidavit

resulting in the affidavit lacking probable cause without the false statement).

      Probable cause exists when a showing of facts, under the totality of the

circumstances, establishes a fair probability that evidence of a crime will be

found in the place to be searched. United States v. Ortiz-Cervantes, 868 F.3d



                                        4
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 5 of 14 PageID #: 1783




695, 699 (8th Cir. 2017). “If an affidavit in support of a search warrant sets

forth sufficient facts to lead a prudent person to believe that there is a fair

probability that contraband or evidence of a crime will be found in a particular

place, probable cause to issue the warrant has been established.” United States

v. Hudspeth, 525 F.3d 667, 674 (8th Cir. 2008) (quoting United States v. Grant,

490 F.3d 627, 631 (8th Cir. 2007)) (additional citation omitted). The issuing

judge’s determination of probable cause “should be paid great deference by

reviewing courts.” Grant, 490 F.3d at 631 (quoting Illinois v. Gates, 462 U.S.

213, 236 (1983) (internal quotation omitted)).

        Stewart argues the search warrant lacked probable cause as to his

person or property present in the hotel room because he was not explicitly

named in the affidavit in support of the search warrant. Docket 255 at 4;

Docket 352 at 1. Attachment A to the application in support of the search

warrant notes that Room #326 at the EconoLodge located at 625 East Disk

Drive in Rapid City, South Dakota was one of the places to be searched under

the warrant. 5:19-MJ-145, Docket 1 at 5. This room was registered to Edward

Martin, one of Stewart’s co-defendants. Id. at 5, 43. Attachment B to the

application in support of the search warrant states that the government sought

to seize cell phones “capable of being used to facilitate or document the

distribution, sales, trafficking, or possession of controlled substances . . . .” Id.

at 9.

        Here, the affidavit in support of the search warrant is replete with

information alleging that Martin, co-defendant Sara Skinner, and others were

                                          5
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 6 of 14 PageID #: 1784




involved in a vast conspiracy to distribute controlled substances, as Magistrate

Judge Wollmann detailed in her Report and Recommendation. Docket 340 at 3;

see also 5:19-MJ-145, Docket 1 at 17-44. Alcohol, Tobacco, and Firearms

Special Agent (ATF SA) Riley Cook detailed how cell phones are frequently used

in the distribution of controlled substances either as evidence themselves or as

receptacles to store evidence. 5:19-MJ-145, Docket 1 at 14-15. Importantly, the

search warrant was not solely limited to Martin’s property in the hotel room. Id.

at 8-9. The warrant gave officers the authority to search Martin’s room for cell

phones found in that room, regardless of ownership. Given the facts in the

affidavit, there was more than a fair probability that evidence of the

distribution of controlled substances would be located in Martin’s room in the

EconoLodge. The two cell phones in Martin’s room that belonged to Stewart

were properly seized and searched under the authority of the search warrant

issued in 5:19-MJ-145. Thus, Stewart’s objection on this ground is overruled.

            2.     Scope of Warrant

      Stewart next objects to Magistrate Judge Wollmann’s finding that the

phone seized from Stewart’s hand should not be suppressed. Docket 352 at 8.

Stewart argues that the seizure of the phone should be suppressed “because

the scope of warrant 5:19-MJ-145 does not include the name, person, or

search of Mr. Stewart nor his property.” Id. at 9. Stewart’s argument essentially

renews his argument that the warrant issued in 5:19-MJ-145 lacked probable

cause, which the court has already overruled. See discussion supra section

I.A.1. The court agrees with and adopts Magistrate Judge Wollmann’s

                                        6
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 7 of 14 PageID #: 1785




reasoning and conclusion on this issue that the seizure of the cell phone out of

Stewart’s hand did not exceed the scope of the warrant, and even if it did, the

good faith exception applies. See Docket 340 at 17-20. Stewart’s objection on

this ground is overruled.

      B.    Search Warrant in 5:20-MJ-74

            1.    Probable Cause

      Stewart next objects to Magistrate Judge Wollmann’s finding that the

search warrant issued in 5:20-MJ-74 was supported by probable cause. Docket

352 at 2, 6. The legal standard for whether a search warrant is supported by

probable cause is discussed above. See discussion supra section I.A.1.

      Stewart specifically contends that Magistrate Judge Wollmann

“mistakenly assert[ed] that warrant 5:20-MJ-74 actually sought the contents of

seven cell phones when there were actually four (#40, #20, #42, #3).” Docket

352 at 2. Stewart seeks suppression of phone #20. Id. Here, Magistrate Judge

Wollmann was not mistaken when she noted that the search warrant in 5:20-

MJ-74 sought the contents of seven phones seized under the authority of the

search warrant issued in 5:19-MJ-174. The subsequent warrant sought the

contents of phones #18, #20, #40, and #42, as well as the contents of three

other phones from a search warrant executed in Las Vegas, Nevada. 5:20-MJ-

74, Docket 1 at 2. To the extent that there is an objection to Magistrate Judge

Wollmann’s interpretation of what the search warrant in 5:20-MJ-74 sought, it

is overruled.




                                       7
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 8 of 14 PageID #: 1786




      Stewart also argues that the search warrant issued in 5:20-MJ-74 lacked

probable cause generally. Docket 352 at 2, 6. Stewart confusingly argues that

Magistrate Judge Wollmann found that the search warrant issued in 5:20-MJ-

74 was supported by probable cause to search phones #20, #36, and #38. Id.

at 6. But as noted above and by Stewart in his objections, phones #36 and #38

were seized and searched under the authority of the search warrant issued in

5:19-MJ-174. As to phone #20, the agent in charge of searching that phone

concluded that no data could be extracted from it. Id. Stewart notes that this

makes the probable cause as to phone #20 moot. Id. It is then unclear whether

Stewart objects to Magistrate Judge Wollmann’s finding that probable cause

supported the search warrant issued in 5:20-MJ-74. In any event, the search

warrant was supported by probable cause, as detailed by Magistrate Judge

Wollmann in her Report and Recommendation. Docket 340 at 12-13. Much of

the probable cause for that warrant was the same information that supported

the search warrant in 5:19-MJ-145, but the affidavit in support of this warrant

also included the incriminating nature of items seized as a result of executing

the search warrant in 5:19-MJ-145. See 5:20-MJ-74, Docket 1 at 22-24. Given

this information, there was a fair probability that evidence of a crime would be

found on phone #20. Thus, Stewart’s objection is overruled.

            2.    Particularity

      Stewart next objects to Magistrate Judge Wollmann’s finding that the

search warrant issued in 5:20-MJ-74 was sufficiently particular. Docket 352 at

6-7. Stewart appears to argue that Magistrate Judge Wollmann found that

                                        8
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 9 of 14 PageID #: 1787




phones #20, #36, and #38 were searched under the authority of the search

warrant issued in 5:20-MJ-74. Id. at 6. Stewart contends that phones #36 and

#38 were actually seized and searched under the authority of 5:19-MJ-174,

while phone #20 was searched under the authority of the search warrant in

5:20-MJ-74. Id. To clarify, Magistrate Judge Wollmann never found that

phones #36 and #38 were searched under the authority of the search warrant

in 5:20-MJ-74. See Docket 340 at 13-15. Stewart concedes that phone #20 was

searched under the search warrant issued in 5:20-MJ-74, and he

acknowledges that phone #20 was locked and law enforcement could not

extract any data from that phone. Docket 352 at 6. Stewart then notes that

whether the search warrant in 5:20-MJ-74 was overly broad or lacked

particularity as it relates to phone #20 is moot. Id. Because phones #36 and

#38 were searched under the authority of a different warrant and Stewart

concedes that the particularity objection as to phone #20 is moot, Stewart’s

objection on this ground is overruled.

            3.    Investigatory Misconduct

      Stewart next objects to Magistrate Judge Wollmann’s finding that

Stewart failed to meet his burden to prove that there was investigatory

misconduct in the execution of the search warrant issued in 5:19-MJ-145 and

in the application for the search warrant in 5:20-MJ-74. Docket 352 at 3-5.

Specifically, Stewart argues that Special Agent (SA) BJ George 2 falsely



2In a reply brief, Stewart acknowledges that Pennington County Sherriff’s
Office Investigator Rose authored the report, not SA George. Docket 301 at 10.
                                         9
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 10 of 14 PageID #: 1788




documented in his inventory report that he seized a second phone from

Stewart’s person—phone #14—when law enforcement executed the search

warrant in 5:19-MJ-174. Id. at 4. Stewart also objects to Magistrate Judge

Wollmann’s finding that paragraph 72 in the affidavit in support of the search

warrant issued in 5:20-MJ-74 was not made falsely or with reckless disregard

for the truth. Id. at 5.

      The court will first address Stewart’s claim that Investigator Rose falsely

documented in his inventory report that SA George seized two phones from

Stewart’s person. Id. at 4. “Prosecutorial misconduct, such as the use of

perjured testimony, or other governmental corruption of the truth-finding

process may result in a deprivation of fundamental due process.” Ray v. United

States, 588 F.2d 601. 603 (8th Cir. 1978) (citations omitted). Misconduct by

law enforcement agents acting on behalf of the United States may be attributed

as prosecutorial misconduct because “the government is involved in corruption

of the truth-seeking function of the trial process.” Id.

      Here, Stewart takes issue with Inv. Rose’s inventory report that

attributed exhibit 7 (phone #14), which actually belonged to Martin, to Stewart.

5:19-MJ-145, Docket 3 at 4. The inventory originally noted that phone #14 was

seized from Martin’s person, but it was apparently corrected to Stewart’s

person. Id. The inventory also detailed that exhibit 10 (phone #20) was seized

from Stewart’s person. Id. Inv. Rose’s inventory report is contradicted by later

inventory reports that note that phone #14 was actually seized from Martin’s

person, not Stewart’s, and phone #20 was seized from Stewart’s person. Docket

                                        10
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 11 of 14 PageID #: 1789




281-1 at 1-2. Stewart contends that this contradiction supports his claim that

there was investigatory misconduct that should result in suppression of phone

#20. Docket 352 at 4-5. But Stewart fails to demonstrate any evidence of bad

faith on behalf of the government. Rather, the inconsistency between the

inventory reports seems to be the result of an innocent mistake, which the

government corrected in the later inventory reports. Further, the initial

inventory report was not included in the affidavit in support of the search

warrant in 5:20-MJ-74 to search the contents of phone #20. Stewart fails to

present any evidence that law enforcement actually attempted to plant a

second phone on him. Thus, Stewart’s objection on this ground is overruled.

      The court next turns to Stewart’s objection as to the truthfulness of

paragraph 72 of the affidavit in support of the search warrant in 5:20-MJ-74

authored by SA George. An affidavit in support of an application for a search

warrant must be supported by probable cause. Franks v. Delaware, 438 U.S.

154, 165 (1978). The affidavit supporting the search warrant is presumed to be

valid. Id. at 171. To successfully challenge probable cause and the validity of

the search warrant in this case, Stewart must prove by a preponderance of the

evidence that SA George (1) “included in the affidavit ‘a false statement [made]

knowingly and intentionally, or with reckless disregard for the truth,’ and (2)

‘the affidavit’s remaining content [was] insufficient to establish probable

cause.’ ” United States v. Buchanon, 574 F.3d 554, 561 (8th Cir. 2009)

(alteration in original) (quoting United States v. Humphreys, 982 F.2d 254, 258

n.2 (8th Cir. 1992)). An affidavit in support of a search warrant must be based

                                        11
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 12 of 14 PageID #: 1790




on truthful statements, but that “does not require that ‘every fact recited in the

warrant is necessarily correct.’ ” Id. at 563 (quoting Franks, 438 U.S. at 165).

This means the affidavit “must be ‘truthful’ in the sense that the information

put forth is believed or appropriately accepted by the affiant as true.” Id.

(quoting Franks, 563 U.S. at 165). The correct test is “whether, viewing all the

evidence, the affiant must have entertained serious doubts as to the truth of

his [or her] statements or had obvious reasons to doubt the accuracy of the

information he [or she] reported.” United States v. Schmitz, 181 F.3d 981, 987

(8th Cir. 1999) (alterations in original) (quotation omitted).

      Stewart’s attack on the truthfulness of the affidavit must be more than

merely conclusory. Franks, 438 U.S. at 171, “There must be allegations of

deliberate falsehood or of reckless disregard for the truth, and those allegations

must be accompanied by an offer of proof.” Id. That is, they should point

exactly where in the record there is a false statement and should be

accompanied by either affidavits or otherwise reliable statements. Id. If these

requirements are met, Stewart must then show that the search warrant lacks

probable cause without the false statements included. Id. at 171-72.

      Stewart argues that the following paragraph authored by SA George is

untrue:

      On December 12, 2019, SA George was listening to jail phone calls
      being made by Stewart. He called someone whom he addressed as
      “Sasha.” The phone number being used by Sasha was identified as
      belonging to Sasha Cook. It has been identified that Martin shipped
      packages addressed to Sasha Cook in North Carolina. The packages
      were shipped to a UPS store in Concord, North Carolina. Martin
      shipped packages to Cook on July 30, 2019; September 26, 2019;

                                         12
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 13 of 14 PageID #: 1791




      and November 27, 2019. Cook’s current address has not been
      identified in Rapid City; however, it is believed that Cook may reside
      near 3621 West Chicago Street. Keeler Stands previously identified
      this approximate location to law enforcement when he drove Martin
      to Cook’s address to pick up a package containing
      methamphetamine in September 2019.

5:20-MJ-74, Docket 1 at 26-27. Stewart does not allege exactly what portion of

this paragraph is untrue, nor does he argue how the search warrant lacks

probable cause without the paragraph included. Further, the court previously

found that Stewart failed to meet his burden of proving that SA George made a

false statement or recklessly disregarded the truth when he swore to these

same statements. Docket 371 at 10-11, 15-16. Thus, Stewart’s objection on

this ground is overruled.

II.   Whether Magistrate Judge Wollmann Should Have Ruled on the
      Phone Discrepancy.

      Finally, Stewart objects to Magistrate Judge Wollmann’s decision not to

determine the factual dispute over which phone was seized from Stewart’s

hand at the EconoLodge. Docket 352 at 2-3. Stewart contends that phone #38

was seized from his hand, while the government argues that phone #20 was

seized from Stewart’s hand. Id.; Docket 281 at 2. Magistrate Judge Wollmann

reasoned that the court need not resolve the dispute because it is a question of

evidentiary foundation for the trial court to rule on for admissibility purposes,

and, if admissible, it is a question of fact for the jury to decide. Docket 340 at

8. Stewart does not cite to any authority that requires the court to make the

factual determination at issue here. The court agrees with Magistrate Judge

Wollmann’s reasoning that this is an evidentiary question to be decided at trial.


                                        13
Case 5:19-cr-50167-KES Document 380 Filed 07/21/21 Page 14 of 14 PageID #: 1792




Further, phone #38 was searched under the authority of the search warrant in

5:19-MJ-145, while phone #20 was unsuccessfully searched under the

authority of the search warrant in 5:20-MJ-74. Docket 352 at 3. Phone #20

was seized under the authority of the search warrant in 5:19-MJ-145. See

5:19-MJ-145, Docket 1 at 9. Regardless of which phone was seized from

Stewart’s person, the court has already determined that both warrants were

supported by probable cause, thus, the seizure of whichever phone was in

Stewart’s hand at the time was constitutional. Thus, Stewart’s objection on this

ground is overruled.

                                  CONCLUSION

      Stewart fails to meet his burden to prove that phones #20, #36, and #38

and their contents should be suppressed. The court adopts Magistrate Judge

Wollmann’s report and recommendation as modified and denies Stewart’s

motion to suppress. Thus, it is

      ORDERED that the report and recommendation (Docket 340) denying

Stewart’s motion to suppress is adopted as modified by this opinion.

      Dated July 21, 2021.

                                    BY THE COURT:

                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      14
